Citation Nr: 1617996	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  09-20 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss, to include referral for extra-schedular consideration under 38 C.F.R. § 3.321.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law  


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.  He served in the Republic of Vietnam and is the recipient of numerous awards and decorations, including the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied a compensable rating for his bilateral hearing loss.  

This issue has previously been before both the Board and the United States Court of Appeals for Veterans Claims (Court).  In this regard, following a remand for additional development in November 2012, the Board denied the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss in a January 2015 decision.  The Veteran subsequently appealed the issue to the Court and, following an August 2015 Joint Motion for Remand, such decision was vacated and remanded so as to allow the Board to provide adequate reasons and bases as to the denial of the referral for extra-schedular consideration based on the combined effects of the Veteran's service-connected disabilities. 

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised in a February 2016 Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  The Board incorporates by reference the findings and conclusions in the January 2015 decision with regard to the duties to notify and assist, entitlement to a compensable rating for bilateral hearing loss on a schedular basis, entitlement to referral for extra-schedular consideration based on the sole disability of bilateral hearing loss, and whether the issue of entitlement to a TDIU was raised.     

2.  There is no evidence that the Veteran's bilateral hearing loss in combination with his other service-connected disabilities results in symptoms not contemplated by the applicable rating criteria for his disabilities.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss, to include referral for extra-schedular consideration under 38 C.F.R. § 3.321, is not warranted. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 6100 (2014); Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before turning to the merits of the claim before the Board, a review of the procedural history of the Veteran's case is instructive.  

In an October 2007 claim, the Veteran sought a TDIU as well as increased ratings for his service-connected posttraumatic stress disorder (PTSD) and bilateral hearing loss.  After undergoing VA examinations germane to his claims, the RO denied his claims in an April 2008 rating decision.  

The Veteran filed a timely notice of disagreement (NOD) with this decision in July 2008.  In that NOD, the Veteran specifically mentioned his increased ratings claims, but he did not state that he was appealing the issue of entitlement to a TDIU.  In April 2009, the RO issued a statement of the case (SOC).  In that SOC, the RO continued the Veteran's noncompensable rating for his bilateral hearing loss and increased the Veteran's rating for his PTSD from 30 percent to 50 percent.  The Veteran perfected his appeal as to both claims in a May 2009 substantive appeal.  

Before the Veteran's claims on appeal reached the Board, the Veteran's former representative raised the issue of entitlement to a TDIU in a September 2010 Statement of Accredited Representative in Appealed Case.  The Veteran underwent a VA examination germane to that claim in November 2011.  In a January 2012 rating decision, the RO continued the Veteran's 50 percent rating for his PTSD.  It also denied his TDIU claim, finding that the Veteran's current unemployability was related to nonservice-connected disabilities.  The Veteran did not file a notice of disagreement with this denial.  

When this case first came before the Board in November 2012, the Board staged the Veteran's PTSD rating, granting a 50 percent rating as of October 18, 2007, and a 70 percent rating as of October 17, 2008.  The Board also determined that referral for an extra-schedular rating for the Veteran's PTSD claim was not warranted, as the applicable rating criteria reasonably described the Veteran's disability level and symptomatology.  The Board further noted that the issue of entitlement to a TDIU was not raised by the record and did not need to be further considered.  Citing to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board noted the January 2012 denial of the Veteran's TDIU claim and the fact that the Veteran had not appealed that denial.  

In that same November 2012 decision, the Board remanded the issue of entitlement to an increased rating for bilateral hearing loss for further development.     

When that issue returned to the Board in January 2015, the Board denied an increased rating for bilateral hearing loss on a schedular basis.  The Board also determined that a referral for extra-schedular consideration was not warranted, as the Veteran's hearing loss symptoms were reasonably described by the applicable rating criteria.  As a final note, the Board again determined that entitlement to a TDIU had not been raised by the record, noting that the TDIU issue had been addressed in a January 2012 RO decision that was not appealed.

The Veteran appealed the denial of an increased rating for his bilateral hearing loss to the Court.  In August 2015, the Court approved a Joint Motion for Remand that vacated the Board's January 2015 decision.  Specifically, the Joint Motion found that the Board "erred by not providing an adequate statement of reasons or bases for denying referral for extra-schedular consideration."  Citing to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the parties noted that the Veteran is service-connected for four disabilities (PTSD, a wrist disability, tinnitus, and hearing loss), but the Board did not discuss the combined effects of the Veteran's disabilities in determining that referral was not warranted.  The Joint Motion did not otherwise discuss the merits of the Board's decision.  

Following the Joint Motion, the Veteran's attorney representative submitted a claim for a TDIU in February 2016.  Accompanying this claim, the Veteran's attorney submitted an argument in favor of his claim, a vocational assessment, and a letter from the Veteran himself.  In that brief, the Veteran's attorney contended that the issue of entitlement to a TDIU has been raised by the record and was part of the underlying claim for entitlement to an increased rating for bilateral hearing loss.  The Veteran's attorney also argued that referral for extra-schedular consideration based on the collective impact of the Veteran's disabilities was warranted.  

Given the foregoing history, the Board finds that the only issue currently before it is entitlement to a compensable rating for bilateral hearing loss.  The Veteran did not perfect an appeal regarding the issue of entitlement to a TDIU, and (for reasons explained in the paragraphs below), this claim is not raised in connection with the instant matter.  Further, the issue of entitlement to an increased rating for PTSD was the subject of a final Board decision in November 2012.  Thus, the only issue currently before the Board and in appellate status is entitlement to an increased rating for the Veteran's service-connected bilateral hearing loss.  

Contrary to the Veteran's attorney's argument, the issue of entitlement to a TDIU is not before the Board.  In both the November 2012 and January 2015 decisions, the Board explained why the issue of entitlement to a TDIU had not been raised by the record, noting that the Veteran had separately sought this benefit, and that a TDIU was denied in an unappealed January 2012 rating decision.  

The Board notes that the AOJ's TDIU adjudication reflects a permissive bifurcation of the increased rating claims on appeal from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the AOJ for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  

Following the January 2012 AOJ decision denying a TDIU and the November 2012 and January 2015 Board decisions explaining why this issue was not before the Board, neither the Veteran nor his representative made any argument as to why a TDIU was warranted or why such a claim had been raised by the record.  Indeed, the February 2016 claim and brief were the first mention of this issue since the time of the RO's January 2012 denial.  

Importantly, the Veteran, while represented by the same counsel here, did not make any argument as to the TDIU issue in his appeal to the Court following the January 2015 Board denial.  As the Veteran has now filed a claim for a TDIU, the Board has referred that issue to the AOJ for consideration.  As this issue was not previously raised, however, it is not considered part of the claim currently before the Board.  

Second, though the August 2015 Joint Motion and resulting Order vacated the Board's January 2015 decision with regard to the issue of entitlement to an increased rating for bilateral hearing loss, a review of the Joint Motion shows that the only issue discussed in that motion was the Board's lack of reasons and bases regarding referral for extra-schedular consideration based on the combined effects of the Veteran's service-connected disabilities.  Notably, the Joint Motion did not address or identify any error in the Board's findings and conclusions with regard to the duties to notify and to assist, entitlement to a compensable rating for bilateral hearing loss on a schedular basis, entitlement to referral for extra-schedular consideration based on the sole disability of bilateral hearing loss, and whether the issue of entitlement to a TDIU was raised.  

"[W]hen an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion."  Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014).  Again, the Veteran is currently represented by the same law firm that represented him in his appeal to the Court.  Since the time of the August 2015 Joint Motion, neither the Veteran nor his representative have presented any argument whatsoever regarding any insufficiency in the duties to notify and to assist, entitlement to a compensable rating for bilateral hearing loss on a schedular basis, entitlement to referral for extra-schedular consideration based on the sole disability of bilateral hearing loss, and whether the issue of entitlement to a TDIU was raised.  Under these circumstances, the Board herein incorporates the findings and conclusions as to such matters from the January 2015 decision and shall not further discuss those issues.   

The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  The Board has done so here, explicitly considering the issue raised by the Joint Motion in the discussion below.

Accordingly, considering that the only issue discussed by the August 2015 Joint Motion was the Board's failure to discuss the collective impact of the Veteran's service-connected disabilities with regard to whether referral for an extra-schedular rating pursuant to 38 C.F.R. § 3.321, the Board shall focus its analysis on that narrow issue alone.  

In this regard, an extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

Pursuant to Johnson, supra, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

However, subsequent to both the August 2015 Joint Motion and the Veteran's attorney's February 2016 submission of evidence and argument, the Court decided the case of Yancy v. McDonald, 27 Vet. App. 484 (2016).  In that case, the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  In direct contrast to the Joint Motion, the Court explicitly held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

The Court further noted that the three step process of Thun applied to evaluations of collective disabilities as it does to single disabilities.  Finally, the Court noted that "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extra-schedular ratings."  Id.  The Court stated that the Board "lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Id. at 496, citing DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006).

Applying the holdings of Yancy to the instant case, the Board finds that referral for extra-schedular consideration under 38 C.F.R. § 3.321 based on the combined effect of the Veteran's service-connected disabilities is not warranted.  Again, the Board need only address this issue when it is argued by the claimant or is reasonably raised by the record.  Yancy, 27 Vet. App. at 495.  And, because the only issue on appeal is entitlement to an increased rating for bilateral hearing loss, any contention regarding the collective impact of the Veteran's disabilities must include his bilateral hearing loss, as his PTSD, tinnitus, and right wrist disabilities are not in appellate status.  

Here, prior to the Veteran's representative's February 2016 brief, there is no evidence that the Veteran contended that his bilateral hearing loss in combination with his other service-connected disabilities reflected symptoms not contemplated in the applicable rating criteria for his disabilities.  Further, in reviewing the numerous letters and claims from the Veteran and his associated treatment records, the Board does not find any instances of the Veteran's discussing the collective impact of his disabilities or of the interplay between his bilateral hearing loss and his other service-connected disabilities.  

Certainly the Veteran's attorney now argues that the issue of entitlement to referral for extra-schedular consideration under 38 C.F.R. § 3.321 based on the combined effects of the Veteran's service-connected disabilities is warranted.  In the evidence and argument submitted in February 2016, however, this issue is mentioned obliquely if at all.  The Veteran's attorney's February 2016 brief focused primarily on why entitlement to a TDIU was before the Board (an argument addressed above) and why such a claim should be granted.  

To the extent that the Veteran's attorney did argue that the combined effects of the Veteran's service-connected disabilities warranted a referral for extra-schedular consideration, she contended that this issue was raised by a January 7, 2008 VA treatment note.  Specifically, the brief stated that "the Veteran's need to isolate and problems effectively interacting with others is surely compounded by his inability to tolerate noise levels due to his bilateral hearing loss."  

That particular progress note, however, does not mention the Veteran's service-connected bilateral hearing loss.  The record specifically cited by the attorney is a January 2008 VA social work note for treatment of the Veteran's PTSD.  In it, the Veteran stated that "the holidays were very difficult for him to get through because he couldn't tolerate the noise levels when his grandchildren were visiting."  The Veteran further noted that he "tried to have dinner with the family but wound up leaving the table and settling in front of the TV to watch football."  

Far from implicating the Veteran's hearing loss, this note reflects the Veteran's PTSD symptoms, including his strained family relations and inability to deal with stressful situations.  There is no showing in that note (or in any other treatment record or communication from the Veteran) that the Veteran's service-connected bilateral hearing loss considered collectively with his other service-connected disabilities results in symptoms not contemplated by the Rating Schedule.   

The other evidence submitted by the Veteran's attorney is similarly unavailing.  A February 2016 letter from the Veteran is focused entirely on his PTSD, its resulting symptomatology, and its impact on his employability.  The Veteran did not mention his bilateral hearing loss at all.  The February 2016 vocational assessment noted that the Veteran is service-connected for bilateral hearing loss, but concluded that "there are no jobs in the local or national economies" that the Veteran could perform given "the limitations that he has as a result of his service-connected disabilities, specifically his PTSD and/or his right wrist condition"  (emphasis added).  Though the vocational expert mentioned the Veteran's bilateral hearing loss, he did not mention any symptoms resulting from that hearing loss, or how such symptoms may possibly combine with his other service-connected disabilities so as to result in in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.

In summary, despite the fact that the issue of whether referral for an extra-schedular rating for the Veteran's collective disabilities was the sole focus of the August 2015 Joint Motion, the Board finds that this issue has not been cogently argued or reasonably raised by the evidence.  To the extent that the Veteran's collective disabilities do impact his employment, such prong of Thun need not be reached as there has been no showing that the rating criteria do not account for his particular symptoms of his service-connected disabilities, either individually or collectively.  The preponderance of the evidence is against the Veteran's claim, and there is no doubt to be resolved.  For the reasons described above and contained in the Board's January 2015 decision, an increased rating for the Veteran's bilateral hearing loss on a schedular, extra-schedular, or collective extra-schedular basis is not warranted.  



ORDER

A compensable rating for bilateral hearing loss, to include referral for extra-schedular consideration under 38 C.F.R. § 3.321, is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


